Order insofar as appealed from unanimously affirmed with costs. Memorandum: We affirm that portion of the order denying defendants’ motion to dismiss causes of action for breach of the physician-patient privilege of confidentiality. We disagree, however, with Special Term’s conclusion that, by permitting the news media to be present in the waiting room of the infectious disease unit, the hospital and Dr. Valenti breached the confidentiality privilege (see, Anderson v Strong Mem,. Hosp., 140 Misc 2d 770, 776). The mere fact that members of the news media, or any members of the public, are permitted to be in the hospital clinic’s waiting room and while there, can observe other persons in the room, does not amount to a breach of that privilege. Persons present in a medical waiting room need not be patients; they may be relatives or friends of a patient, persons selling medical supplies, persons interviewing for employment, etc. Plaintiff makes no claim that, while he was in the waiting room, Dr. Valenti or the staff of the infectious disease unit identified plaintiff as a patient. That disclosure was made when plaintiff was in the examining room and was asked if he would consent to being photographed during his examination. (Appeal from order of Supreme Court, Monroe County, Boehm, J. — dismiss causes of action.) Present — Callahan, J. P., Denman, Green, Balio and Davis, JJ.